DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   JAMES F. SMITH, JR., individually and TAMMY A. DEVONDRY-
                     SMITH, individually,
                           Appellants,

                                    v.

              DEBORAH FUSCO and JAMES D. SMITH,
                          Appellees.

                              No. 4D17-3876

                         [September 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2016-CA-
003595XXXXMB.

  Jennifer J. Kramer of Jennifer J. Kramer, LLC, Boca Raton, for
appellants.

   William B. Lewis and Evan H. Frederick of Morgan & Morgan, Business
Trial Group, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.